Defendants in this case were convicted of arson before Thomson, J., Greenville, and sentenced to be hung. Dodson, Adams, Barton and Bates appealed, Maddox having pleaded guilty. The appeal is based upon exceptions to the rulings and charges of the presiding judge. Held by this court—
1. A severance upon trial on the application of defendants, is not a matter of right, but it is within the discretion of the Circuit judge to grant or refuse it. Therefore, his refusal in this case is no ground for new trial. State v. Wise and Johnson, 7 Mch. 412.
2. Confessions made to persons in authority, although admitted under more stringent rules than when made to private persons, were properly received in this case, it appearing that these confessions were free and voluntary.
3. Maddox having been convicted of grand larceny, and Dodson twice of petit larceny, their confessions, even if a conspiracy had been established, were incompetent as against any of the parties, except that each confession was admissible against the party making it.
4. The common enterprise being ended, confessions made by one of the parties to the conspiracy are' not admissible in evidence against the others. 1 Gb'eenl. Fm., § 283.
5. One who has been convicted of receiving stolen goods, is an incompetent witness.
6."‘The matter of polling the jury is within the discretion of the presiding judge. New trial granted appellants. Opinion by
Simpson, C. J.,